Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1679 Page 1 of 6




                                                May 18, 2017




  VIA EMAIL

   Mark Gaylord
   Gaylord@ballardspahr.com
   Tesia Stanley
   StanleyT@ballardspahr.com
   Tyler M. Hawkins
   HawkinsT@ballardsparh.com
   Ballard Spahr LLP
   One Utah Center, Ste. 800
   201 South Main Street
   Salt Lake City, UT 84111-221



                                           Re: United States ex rel. Brandon Barrick v. Parker-
                                              Migliorni International, LLC, Civil No. 2:12-cv-
                                              00381: Request to Meet and Confer Regarding
                                              Privilege Log and Redactions

  Counsel:

          As you are aware, we represent Brandon Barrick (“Mr. Barrick”) in the above-captioned
  case. We write today to request a meet and confer regarding Defendant Parker-Migliorini
  International, LLC’s (“PMI”) document productions in the case. Specifically, Mr. Barrick has
  concerns related to the overly-redacted documents as well as documents withheld from the
  production. We previously briefly discussed the issues contained herein during a teleconference
  between myself and Mr. Gaylord on April 28, 2017.

          As noted on the April 28th call, we believe that issues related to the document productions
  must be resolved prior to depositions. The call on the 28th was productive, and therefore we believe
  that the parties can work through these issues within the next month as to allow depositions to
  occur in June and July. Nonetheless, with the current discovery period having passed on April 28,
  2017, Mr. Barrick filed a Motion for Extension with the Court on April 27, 2017 to preserve his
  right to seek a modification to the current discovery schedule. As noted during the call on April

   10 Exchange Place, Ste. 622 Salt Lake City, UT 84111                      T: 801-590-7555
   robert@thesaltlakelawyers.com                                             F: 801-384-0825
Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1680 Page 2 of 6

  U.S. ex rel. Barrick v. Parker, et al.
  Meet and Confer Request
  May 18, 2017
  Page 2

  28th, and in a follow-up email from Mr. Gaylord, the parties have agreed in spirit to extend the
  current discovery up to and through July 15, 2017. Provided concurrently herewith is a letter
  addressing the discovery timeline and proposed schedule. This letter also confirms my offer during
  the April 28th call that Defendant does not need to respond to the Motion for Extension on file, that
  we are willing to grant whatever extensions are needed as the parties work through a revised
  scheduling order, and that we will withdraw the motion once the parties have agreed to a revised
  scheduling order.

        Setting aside the scheduling matters, below are the issues that we have with Defendant’s
  document production in this case:

          Attorney/Client Privilege Standard

          “Under federal common law, the attorney-client privilege arises (1) where legal advice of
  any kind is sought; (2) from a professional legal advisor in his capacity as such; (3) the
  communications relating to that purpose; (4) made in confidence; (5) by the client; (6) are at his
  instance permanently protected; (7) from disclosure by himself or by the legal advisor; (8) unless
  the protection is waived.” Roe v. Catholic Health Initiatives Colorado, 281 F.R.D. 632, 636 (D.
  Colo. 2012) (citing Williams v. Sprint/United Mgmt. Co., No. 03–2200 –JWL– DJW, 2006 WL
  266599, at *2 (D. Kan. Feb. 1, 2006); Everitt v. Brezzel, 750 F.Supp. 1063, 1066 (D.Colo.1990).
  The party seeking to invoke the attorney-client privilege bears the burden of establishing its
  applicability and the lack of waiver of any privilege. See, e.g., In re Foster, 188 F.3d 1259, 1264
  (10th Cir. 1999); United States v. Phelan, 3 Fed.App’x 716, 718 (10th Cir. 2001).

          The privilege only covers those communications which are intended to be confidential.
  Where there is no expectation that the information conveyed will be kept confidential, the basis
  for affording it protection under the attorney-client privilege is absent. See, e.g., United States v.
  Rockwell Int'l, 897 F.2d 1255, 1265 (3d Cir. 1990); Permian Corp. v. United States, 665 F.2d
  1214, 1220 (D.C. Cir. 1981); United States v. Bump, 605 F.2d 548, 551 (10th Cir. 1979). Likewise,
  communications to counsel are privileged only when made for the purpose of obtaining legal
  advice. See United States v. Davis, 132 F.R.D. 12, 15 (S.D.N.Y. 1990). “The fact alone that a
  party has communicated information to its attorney does not prevent discovery of the factual
  information.” American Standard, Inc. v. Bendix Corp., 80 F.R.D. 706, 709 (W.D. Mo. 1978).
  Therefore, requests for “facts” as opposed to requests for “communications” must be
  distinguished. “Facts” are not protected. See, e.g., Davis v. PMA Companies, Inc., No. CIV-11-
  359-C, 2012 WL 3922967, at *8 (W.D. Okla. Sept. 7, 2012). Put succinctly, the attorney-client
  privilege does not embrace everything that arises out of existence of an attorney-client relationship.
  See United States v. Pipkins, 528 F.2d 559, 563 (5th Cir. 1976) (attorney-client privilege does not
  embrace everything that arises out of existence of an attorney-client relationship, and attorneys by
  simply placing accountants, scientists or investigators on their payrolls and maintaining them in
  their offices should not be able to invest all communications by clients to such persons with
  privilege.).

         Overall, “[i]n order to merit protection, the ‘predominant purpose’ of the communication
  must be to render or solicit legal advice as opposed to business advice.” In re County of Erie, 473
Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1681 Page 3 of 6

  U.S. ex rel. Barrick v. Parker, et al.
  Meet and Confer Request
  May 18, 2017
  Page 3

  F.3d 413, 420 (2d Cir. 2007). “Where there are several possible interpretations of a document
  based upon the surrounding circumstances, the party asserting the privilege must produce evidence
  sufficient to satisfy a court that legal, not business, advice is being sought.” Urban Box Office
  Network, Inc. v. Interfase Managers, L.P., No. 01 Civ. 8854(LTS)(THK), 2006 WL 1004472, at
  *6 (S.D.N.Y. Apr. 18, 2006).

         The privilege is to be strictly construed. See Diversified Industries, Inc. v. Meredith, 572
  F.2d 596, 602 (8th Cir. 1977). It is to be extended no more broadly than necessary to effectuate its
  purpose. See, e.g., Cohen v. Uniroyal, Inc., 80 F.R.D. 480, 483 (E.D. Pa. 1978).

          Notably, “[w]hatever their origins, these exceptions[, including the attorney/client
  privilege,] to the demand for every man’s evidence are not lightly created nor expansively
  construed, for they are in derogation of the search for truth.” Roe, 281 F.R.D. at 636 (citing United
  States v. Nixon, 418 U.S. 683, 710 (1974)).

          Standard for Privilege Logs

          FED. RULE CIV. P. 26(5)(A) requires that a party who claims privilege as a basis for
  withholding otherwise discoverable information must “describe the nature of the documents,
  communications or things not produced or disclosed in a manner that, without revealing
  information itself privileged or protected, will enable other parties to assess the applicability of the
  privilege or protection.” See also Sky Angel US, LLC v. Discovery Communications, LLC, 28
  F.Supp.3d 465, 483 (D. Md. 2014) (“A party can sustain this burden through a properly prepared
  privilege log that identifies each document withheld, and contains information regarding the nature
  of the privilege/protection claimed, the name of the person making/receiving the communication,
  the date and place of the communication, and the document’s general subject matter.”).

          “A party’s conclusory assertion that a document is privileged is inadequate to meet the
  burden imposed by Rule 26(b)(5)(A).” Johnson v. Ford Motor Co., 309 F.R.D. 226, 232
  (S.D.W.V. 2015) (citation omitted). “Rather, the party’s privilege log ‘must set forth specific facts
  which, taken as true, establish the elements of the privilege for each document for which privilege
  is claimed. A privilege log meets this standard, even if not detailed, if it identifies “the nature of
  each document, the date of its transmission or creation, the author and recipients, the subject, and
  the privilege asserted.”’” Id. (citations omitted). That being said, “vague and uninformative
  document descriptions do not satisfy” the standard for privilege log adequacy. See In re
  McDonald, No. 13–10661, 2014 WL 4365362, at *4 (Bankr. M.D.N.C. Sept. 3, 2014) (collecting
  cases).

          Relevant here is the discussion in Johnson of United States v. Constr. Prods. Research,
  Inc., 73 F.3d 464, 473–74 (2d Cir.1996). In Johnson, the Second Circuit found a privilege log
  insufficient when it “contained a general claim of attorney-client privilege accompanied by the
  listed documents' dates, authors, recipients, and “cursory” descriptions, such as “Fax Re: DOL
  Findings,” “Fax: Whistleblower article,” or “Letter Re: Customer Orders with comment Re: Five
  Star Products.” Johnson, 309 F.R.D. at 233 (citation omitted). Likewise, the Johnson court
  discussed R.J. Reynolds Tobacco v. Philip Morris, Inc., 29 Fed.Appx. 880, 882 (3d Cir. 2002).
Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1682 Page 4 of 6

  U.S. ex rel. Barrick v. Parker, et al.
  Meet and Confer Request
  May 18, 2017
  Page 4

  There, the Third Circuit found a privilege log inadequate “where the description of the documents
  included ‘various daily log entries,’ ‘interoffice emails,’ or various miscellaneous
  ‘notes/correspondence.’” Id. (citing R.J. Reynolds Tobacco). See also In re Gen. Instrument Corp.
  Sec. Litig., 190 F.R.D. 527, 530 (N.D.Ill.2000) (finding that description of documents in log was
  not “even marginally specific” where document descriptions such as “Explanation re: Primestar
  Relationship,” “NLC Employee Stock Options,” and “Filing with SEC,” were used) (cited by
  Johnson).

          “The failure to provide sufficiently descriptive information in a privilege log may result in
  a finding that the proponent of the privilege has not satisfied its burden.” Certain Underwriters at
  Lloyd’s v. Nat’l Railroad Passenger Corp., 14-CV-4717 (FB), 2017 WL 1232526, at *6 (E.D.N.Y.
  Feb. 17, 2017) (citations omitted). See also Williams v. Taser Intern., Inc., 274 F.R.D. 694, 697-
  98 (N.D. Ga. 2008) (finding, inter alia, failure to provide adequate descriptions waived privilege).

          Redacted Documents

         PMI has produced documents bearing bates stamp number PMI00000001 to
  PMI00000937. The following documents have redactions: PMI000000010; PMI00000085;
  PMI00000097; PMI00000099; PMI00000100; PMI00000101; PMI00000106; PMI00000137;
  PMI00000170; PMI00000172; PMI00000173; PMI00000179;              PMI00000706; and
  PMI00000805. While PMI has produced a privilege log, PMI appears to have provided no
  information as to the basis for these redactions.

          Even if PMI had, the redactions are overly broad, as Mr. Barrick has informed PMI of on
  numerous occasions, and appear suspect regardless. For example, the following documents all are
  email chains related to Mr. Barrick notifying PMI that he had retained counsel, had meetings with
  his attorneys, or related emails: PMI000000010; PMI00000097; PMI00000099; PMI00000100;
  PMI00000101; PMI00000106; PMI00000137; PMI00000170; PMI00000172; PMI00000173; and
  PMI00000179. PMI has asserted that it terminated Mr. Barrick based upon a financial emergency
  and corporate reorganizing. If PMI was simply deciding which employees were expendable based
  upon a financial pinch, the advice from any attorney at Ballard Spahr or any other law firm would
  constitute general business advice and not amount to legal advice. Therefore, these redactions
  appear inappropriate and not justified under the law.

          PMI00000706 involves the United States Department of Justice (Matthew Queler).
  Therefore, this email may not have the same issues as those discussed above. Nonetheless, the
  entirety of the forwarded or reply email have been redacted. Therefore, like the others and at a
  minimum, PMI must produce a version with far less redactions. The same goes for PMI00000085.
  While the redactions are more judicious, there is no attorney listed on the email. Moreover, the
  email deals with lending related to Zions Bank, which strongly suggests the email simply relates
  to business and not the giving or receiving of legal advice.

         Mr. Barrick requests that PMI immediately produce unredacted versions of the above-listed
  documents. Otherwise, Mr. Barrick will be forced to seek in camera inspection of each redaction
  by the Court.
Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1683 Page 5 of 6

  U.S. ex rel. Barrick v. Parker, et al.
  Meet and Confer Request
  May 18, 2017
  Page 5

          Withheld Documents

          PMI’s privilege log produced on April 18, 2017 is also problematic. For example, 47 of
  the 86 documents contain no description of the basis for withholding the documents. Simply
  because an attorney appears on the email is insufficient to support a claim for attorney/client
  privilege or work product protection. Additionally, some descriptions suggest that the
  communications related to business decisions. For example, three emails on November 1, 2012
  (PMI-PRIV-00000007; PMI-PRIV-00000008; PMI-PRIV-00000009) list the subject as “Criteria-
  Sales”, “Criteria-Logistics”, and “Criteria-Accounting and Finance.” One could assume that these
  subjects relate to PMI’s purported criteria used to terminate employees in 2012. If that is the case,
  then any advice or information from Ballard Spahr would simply be information pertaining to
  PMI’s business decisions, and would not be the pursuit of legal advice.

          PMI-PRIV-00000006 suffers from a similar concern. The subject line is “Employee
  Listing PMI.xlsx.” Again, this document appears to merely contain a listing of PMI or Parker
  employees, and would not necessarily contain any request for or transmission of legal advice. (See
  also PMI-PRIV-00000023 (“Copy of Employee listing 11-12-12.xlsx”).)1

         Likewise, certain emails appear to only convey or otherwise relate to PMI or Parker’s
  corporate structure. PMI-PRIV-00000021; PMI-PRIV-00000022; PMI-PRIV-00000025; PMI-
  PRIV-00000027; PMI-PRIV-00000028; PMI-PRIV-00000029; PMI-PRIV-00000030; PMI-
  PRIV-00000031; and PMI-PRIV-00000054 specifically state as much. Similarly, PMI-PRIV-
  00000026 has a subject line of “PMI Entity Structure.pptx.”2

          Other documents appear to simply be requesting of corporate or related documents. PMI-
  PRIV-00000046 and PMI-PRIV-00000047 are forwarded emails related to missing accounting
  and finance files, and missing shipment files and health certificates, respectfully. PMI-PRIV-
  00000048 is a forwarded email with an Excel file extension listed apparently related to missing
  electronic equipment. And PMI-PRIV-00000001 is an email listed as involving missing
  certificates or origin.

        PMI-PRIV-00000084 is truly odd. The only information provided is “[Untitled].pdf.”
  Simply forwarding a document to counsel does not make the document itself privileged.

          In sum, the privilege log is inadequate, at best. Above is only an illustrative list of the
  issues found by Mr. Barrick. Therefore, Mr. Barrick requests a revised, updated, and proper
  privilege log so that Mr. Barrick can determine whether the privilege asserted by PMI is correct.
  If Mr. Barrick does not receive an updated, adequate, and legally acceptable privilege log by May
  19, 2017, Mr. Barrick will be forced to seek immediate court intervention to address the issue.

  1
    These two subject lines also suggest that the emails are simply forwarding attachments. “Xlsx”
  is a file extension for Microsoft Excel Open XML format spreadsheets.
  2
    Like the spreadsheet extension discussed above, “pptx” is a file extension for Microsoft
  PowerPoint Open XML Presentation.
Case 2:12-cv-00381-JNP-JCB Document 112-2 Filed 07/03/19 PageID.1684 Page 6 of 6

  U.S. ex rel. Barrick v. Parker, et al.
  Meet and Confer Request
  May 18, 2017
  Page 6

          Search Conducted in Response to Discovery Requests

           We believe that the document production is inadequate or otherwise not complete. As we
  discussed on the April 28th call, we find it odd that there are no emails being exchanged between
  PMI’s executives and other employees responsible with the “Reduction in Force.” Likewise, there
  are no emails referencing the FBI’s raid, save for emails discussing the financial situation related
  to Zions First National Bank.
           Obviously, PMI cannot simply produce documents that it finds beneficial to its arguments
  asserted in its Motion for Summary Judgment. Rather, PMI has an obligation to produce any and
  all relevant and responsive documents in general.

          On the April 28th call, Mr. Gaylord confirmed that PMI had produced all responsive and
  relevant documents. Indeed, Mr. Gaylord went so far as to say that he believed that PMI had
  produced more documents than PMI was required to. In order to assess whether PMI has complied
  with its discovery obligations, we request that PMI provide an explanation of the search efforts
  undertaken by PMI to respond to Mr. Barrick’s discovery requests. See Ariza v. Loomis Armored
  US, LLC, 13-419-JWD-SCR, 2014 WL 12611311, at *2 (M.D. La. Nov. 12, 2014) (ordering
  affidavit under oath explaining discovery efforts); Susquehanna Comm. Finance, Inc. v. Vascular
  Resources, Inc., No. 1:09-cv-2012, 2010 WL 4973317, at *6 (M.D. Pa. Dec. 1, 2010) (similar).

                                           *       *       *

           We believe that the parties can work through the issues detailed above, as the parties have
  worked well together thus far in this case. That being said, if PMI refuses to reconsider any of
  its prior redactions or producing a legally appropriate privilege log, then Mr. Barrick will be
  forced to file a Motion to Compel with the Court. Please contact either Jim Bradshaw or myself
  to discuss. We look forward to speaking with you in hopes of resolving this issue.

                                                Best regards,



                                                ___________________________________
                                                Robert B. Cummings
                                                THE SALT LAKE LAWYERS


  cc:     James Bradshaw, Esq. (via email)
          Mark Moffat, Esq. (via email)
          Annie Talifaerro, Esq. (via email)
